Citation Nr: 1613939	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for three vessel coronary artery disease.  


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2014 and January 2015, the Veteran requested a local hearing before a decision review officer (DRO).  In a January 2015 letter, the RO notified the Veteran of the DRO hearing scheduled for March 2015.  He did not appear for the hearing and has not alleged good cause for his failure to appear.  In May 2012 and August 2014, the Veteran requested a Travel Board hearing at the RO.  However, he indicated in an October 2015 written statement that he wished to cancel the hearing.  Accordingly, the Board considers the Veteran's requests for such hearings to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When evaluating disabilities of the cardiovascular system it must be ascertained whether or not cardiac hypertrophy or dilation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2015).  Even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilation) is met, metabolic equivalent (MET) testing is required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100 percent evaluation can be assigned on another basis.  Id.  When the level of METs is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by scientific examples such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2015).  

The Veteran underwent VA examinations in January 2010 and October 2014.  The January 2010 examiner acknowledged the Veteran's diagnosis of three vessel coronary artery disease and indicated that continuous medication was required.  However, the examiner did not indicate whether cardiac hypertrophy or dilation was present and did not make a laboratory determination of METs by exercise testing.  Instead, the examiner estimated the METs level as six to eight based on a discussion with the Veteran.  The Veteran underwent another VA examination in October 2014 to assess the nature and severity of his three vessel coronary artery disease.  The October 2014 examiner indicated that cardiac hypertrophy or dilation was not present and that continuous medication was required.  However, the examiner did not make a laboratory determination of METs by exercise testing, but instead conducted an interview-based METs test.  The examiner noted that the Veteran denied experiencing symptoms with any level of physical activity.  The examiner indicated that there was no medical contraindication for not performing METs testing.  

The evidence of record does not show that any of the aforementioned exceptions to the requirement for METs testing is met.  In particular, the VA examination reports do not indicate that performing such test would be a medical contraindication making such test improper or undesirable.  Furthermore, the VA examiners did not indicate that a METs exercise test could not be performed for medical reasons.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be afforded another VA cardiac examination in which a laboratory determination of METs by exercise testing is performed or an explanation is provided as to why METs testing could not be done.  Furthermore, if METs exercise testing cannot be performed for medical reasons, the VA examiner must so explain and provide an estimation of the level of activity expressed in METs and supported by scientific examples. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his three vessel coronary artery disease.  The claims file must be provided to the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests must be conducted.  All pertinent symptomatology and findings must be reported in detail, and in accordance with the VA rating criteria.  

a. Any indicated diagnostic tests and studies, to include a METs exercise test, must be accomplished.  The examiner must address at what level of METs the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a METs exercise test is not performed, the examiner must provide an explanation as to why such a test is not warranted either because of a medical contraindication, the Veteran's left ventricular ejection fraction was measured at 50 percent or less, the Veteran has chronic congestive heart failure or had more than one episode of congestive heart failure within the past year, or a 100 percent evaluation can be assigned on another basis.  If a METs exercise test cannot be completed for medical reasons, the medical examiner must explain the medical reason and provide an estimated activity level expressed in METs which must be supported by scientific examples such as slow stair climbing or shoveling snow.  

b. The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  The examiner should also state whether there is evidence of congestive heart failure, and/or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray testing.

2. Thereafter, readjudicate the claim.  If any benefit is not granted in full, the Veteran must be issued a SSOC that informs him of the laws and regulations pertaining to his claim.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




